DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 12 May 2022. Claims 1-30 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the cross-reference to related patent applications must be updated to reflect the current status of the related applications.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 15-19 of U.S. Patent No. 11363007 hereinafter patent “007”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are apparatus, system, and non-transitory computer-readable medium of the claims of patent “007”. The concept and limitations are the same.

Patent Number 11363007:
1. A method comprising: receiving, via a user device, based on a failed attempt to access a resource, a valid refresh token; sending, to the user device, based on the valid refresh token, an invalid access token; receiving, via the user device, based on a failed attempt to access the resource with the invalid access token, the valid refresh token; and sending, to the user device, based on the valid refresh token, and based on a verification associated with the user device, a valid access token.
2. The method of claim 1, wherein receiving, based on the failed attempt to access the resource with the invalid access token, the valid refresh token comprises receiving the valid access token from a client application associated with the user device.
3. The method of claim 1, wherein the failed attempt to access the resource is based on an attempt to access the resource with an access token associated with the valid refresh token.
4. The method of claim 1, further comprising: sending, to a verification entity, a signal that causes the verification entity to determine authentication information associated with the user device; and determining, based on the authentication information, the valid access token.
5. The method of claim 4, wherein the signal comprises one or more of a push notification, a message, or a notification.
6. The method of claim 4, wherein the authentication information comprises one or more of a username, a password, biometric information, a device identifier of the user device, or a hardware authenticator.
7. The method of claim 1, further comprising determining, based on a duration associated with the valid refresh token, that the valid refresh token is valid.
8. A method comprising: receiving, via a user device, based on a failed attempt to access a resource, a valid refresh token; sending, to the user device, based on the valid refresh token, an invalid access token; sending, to a verification device, a signal that causes the verification device to authenticate the user device associated with a client application; receiving, via the user device, based on a failed attempt to access the resource with the invalid access token, the valid refresh token; and sending, to the user device, based on the valid refresh token and based on receiving an indication from the verification device that the user device was authenticated, a valid access token.
9. The method of claim 8, wherein receiving, based on the failed attempt to access the resource with the invalid access token, the valid refresh token comprises receiving the valid access token from the client application associated with the user device.
10. The method of claim 8, wherein the failed attempt to access the resource is based on an attempt to access the resource with an access token associated with the valid refresh token.
11. The method of claim 8, further comprising sending, based on the failed attempt to access the resource with the invalid access token, an invalid token error.
12. The method of claim 8, wherein the signal comprises one or more of a push notification, a message, or a notification.
13. The method of claim 8, wherein authenticating the user device comprises determining authentication information associated with the user device, wherein the authentication information comprises one or more of a username, a password, biometric information, a device identifier of the user device, or a hardware authenticator.
14. The method of claim 8, further comprising determining, based on a duration associated with the valid refresh token, that the valid refresh token is valid.
15. A method comprising: sending, via a user device to an authorization device, based on a failed attempt to access a resource, a valid refresh token; receiving, based on the valid refresh token, an invalid access token; sending, to a resource device, based on receiving the invalid access token, a request to access the resource; sending, to the authorization device, based on another failed attempt to access the resource, the valid refresh token; receiving, based on the valid refresh token, a valid access token; and accessing, based on the valid access token, the resource.
16. The method of claim 15, further comprising receiving, based on the request to access the resource, an invalid token error.
17. The method of claim 15, wherein the another failed attempt to access the resource is based on sending, to the resource device, the invalid access token.
18. The method of claim 15, further comprising determining, based on a duration associated with the valid refresh token, that the valid refresh token is valid.
19. The method of claim 15, wherein sending the valid refresh token based on the failed attempt to access the resource causes one or more of the authorization device or another device to authenticate one or more of the user device or a client application associated with the user device.
20. The method of claim 15, wherein the invalid access token comprises one or more of an invalid signature or information associated with a privilege that causes the invalid access token to be invalid, wherein the one or more of the invalid signature or the information associated with the privilege is occluded from the user device.

Claims 1-30 will be allowed upon the submission of a Terminal Disclaimer.

The prior art of record does teach and suggest the combination of receiving, via a user device, based on a failed attempt to access a resource, a valid refresh token; sending, to the user device, based on the valid refresh token, an invalid access token; receiving, via the user device, based on a failed attempt to access the resource with the invalid access token, the valid refresh token; and sending, to the user device, based on the valid refresh token, and based on a verification associated with the user device, a valid access token.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454